DETAILED ACTION
This action is responsive to the following communications: the Application filed June 12, 2020, and the information disclosure statement (IDS) filed June 12, 2020 and August 03, 2020 have been entered. This Application is a CIP of 16/288,368, 16/237,344, and 16/206,790.
Claims 1-13 are pending. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 and August 03, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,181,346, and claims 1-20 of US Patent No. 10,685,697. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 10,181,346
Comment
Claim1. A semiconductor device comprising: 
a refresh signal generation circuit configured to generate a refresh signal, indicating that a refresh operation is activated, based on command signals; 
a power-down signal generation circuit configured to generate a power-down signal based on the command signals, the generation of the power-down signal indicating that a power-down operation is activated, the power-down signal being enabled after the refresh operation terminates.





Claim1. A semiconductor device comprising:
a power-down signal generation circuit configured to generate a power-down signal which is enabled during a power-down operation period based on a multioperation signal that is generated by decoding commands; and
a refresh signal generation circuit configured to generate a refresh signal which is enabled during a refresh operation period based on the multi-operation signal and an operation selection signal,
wherein the power-down signal is enabled in response to a refresh termination signal indicating that the refresh operation period terminates.
Note footnote1




US Patent 10,685,697
Comment
Claim1. A semiconductor device comprising: 
a refresh signal generation circuit configured to generate a refresh signal, indicating that a refresh operation is activated, based on command signals; 
a power-down signal generation circuit configured to generate a power-down signal based on the command signals, the generation of the power-down signal indicating that a power-down operation is activated, the power-down signal being enabled after the refresh operation terminates.





Claim8. A semiconductor device comprising:
a power-down signal generation circuit configured to generate a power-down signal indicating a power-down operation being activated based on first command signals inputted from an external device via a plurality of pads; and
a refresh signal generation circuit configured to generate a refresh signal indicating a refresh operation being activated based on second command signals inputted
from the external device via the plurality of pads, wherein the power-down signal generation circuit controls the power-down signal based on a termination
signal indicating that the refresh operation exits
Note footnote2



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fujisawa (US 2013/0028038).
Regarding independent claim 1, Fujisawa teaches a semiconductor device comprising: 
a refresh signal generation circuit (see FIG. 2: 100) configured to generate a refresh signal, indicating that a refresh operation is activated, based on command signals (see FIGS. 2-3 and accompanying disclosure); 
a power-down signal generation circuit (see FIG. 4: PDE, i.e., the combination logic to generate PDE) configured to generate a power-down signal based on the command signals (see FIGS. 2-4 and accompanying disclosure), the generation of the power-down signal indicating that a power-down operation is activated, the power-down signal being enabled after the refresh operation terminates (see FIG. 16, and para. 0128: … the semiconductor device 10 is in the self-refresh mode during a period of time from t52 to t55 and the semiconductor device 10 is in a power-down mode during a period after the time t56, i.e., power-down mode enabled (at t56) after the refresh operation terminates (at t55)).
Fujisawa does not explicitly disclose a circuit to generate a power-down signal. Instead, Fujisawa discloses a combination of the command signals to generate a power-down signal, PDE.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a combination of command signals by applying combination logics (or circuits) to generate a specific command signal in programmable integrated circuits 
Regarding claim 5, Fujisawa teaches the limitations of claim 1.
Fujisawa further teaches the refresh signal is disabled when the refresh termination signal is inputted after the power-down operation terminates (see FIG. 16, and para. 0128: … the semiconductor device 10 is in the self-refresh mode during a period of time from t52 to t55 and the semiconductor device 10 is in a power-down mode during a period after the time t56, i.e., power-down mode enabled (at t56) after the refresh operation terminates (at t55)).
Regarding claim 12, Fujisawa teaches the limitations of claim 1.
Fujisawa further teaches a termination signal generation circuit configured to generate a termination signal which is enabled based on the refresh signal and a refresh control signal; and a refresh control circuit configured to generate the refresh termination signal which is enabled based on the termination signal in synchronization with a clock signal (see e.g., FIG. 4 and accompanying disclosure, e.g., PDX is generated based on CKE and control signals).

Claims 2-4 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fujisawa (US 2013/0028038) in view of Walker (US 2009/0225623).
Regarding claim 2, Fujisawa teaches the limitations of claim 1.
Fujisawa further disclose command signals (see FIG. 2: 21-28).

Walker discloses the deficiencies in FIG. 1A: 30 and para. [0016]: A chip select signal ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Walker to the teaching of Fujisawa such that a semiconductor device, as taught by Fujisawa, utilizes a command decoder and output signals based on CS, as taught by Walker, for the purpose of generating several operation signals with limited input signals, thereby aching area and power savings.
Regarding claim 3, Fujisawa and Walker, as combined, teaches the limitations of claim 2.
Walker further teaches the refresh signal generation circuit is configured to generate the refresh signal based on the multi-operation signal and an operation selection signal, and wherein the power-down signal generation circuit is configured to generate the power-down signal based on a chip selection signal, clock signal, and the multi-operation signal (see e.g., FIG. 4 and accompanying disclosure, e.g., PDX is generated based on CKE, CSB and control signals).
Regarding claim 4, Fujisawa and Walker, as combined, teaches the limitations of claim 3.
Fujisawa and Walker do not explicitly disclose signals inputted through pads and the operation selection signal inputted dedicated pads.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize dedicated pads in integrated circuit devices because these conventional technology are well established in the art of the memory devices.
Regarding claim 6, Fujisawa and Walker, as combined, teaches the limitations of claim 3.
Fujisawa further teaches the refresh operation and the power-down operation terminate their respective operations based on the chip selection signal (see FIG. 4 and accompanying disclosure).

Allowable Subject Matter
Claims 7-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claim 1, claim 1 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.
        
        2 Re independent claim 1, claim 8 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.